                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-03019-GPG

GAZI IBRAHIM ABUMEZER,

       Applicant,

v.

M.A. STANCIL,

       Respondent.


                                     MINUTE ORDER

ENTERED BY U.S. MAGISTRATE JUDGE GORDON P. GALLAGHER

         Applicant’s motion for extension of time (ECF No. 5)1 is GRANTED. Applicant
must pay the full $5.00 filing fee within thirty (30) days from the date of this Minute
Order if he wishes to pursue his claims in this action. If Applicant fails to pay the $5.00
filing fee within the time allowed, the habeas corpus application will be denied and the
action will be dismissed without further notice.

       Dated: January 7, 2019




1 (“ECF No. 5”) is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court’s case management and electronic case filing system
(CM/ECF).
